Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1 and 8 recite: “side opening of the case is sealed by the sealing material, thereby the stacked assembly is sealed liquid-tightly in the inner space of the case”.
The phrase “sealed liquid tightly” is unclear. 
In particular it is unclear if the assembly is sealed tightly with a liquid sealant or if it is sealed tightly to prevent liquid from entering.  
Appropriate correction is required. 
Claims are interpreted as best understood. 


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-8 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-8 of U.S. Patent No. 10,744,945 and alternatively in view of Yoo 2007/0091639.
Present  Application
1. A backlight unit for outside mirror of vehicle comprising: a case provided with an inner space for accommodating a stacked assembly of respective components, and having a side opening through which the stacked assembly can be inserted, wherein a window is formed integrally with a front surface of the case by a double injection manner in order to protect the respective components to be mounted in the inner space; a light source unit mounted into the inner space of the case and capable of emitting light when power is supplied; and a sealing material for sealing the side opening of the case, wherein the stacked assembly comprises: a light guide plate for diffusing, the light emitted from the light source unit across the entire area thereof; and a reflection plate stacked on the rear surface of the light guide plate and reflecting, the light emitted from the rear surface of the light guide plate toward the front surface of the light guide plate, wherein the stacked assembly is accommodated in the inner space of the case and then the side opening of the case is sealed by the sealing material, thereby the stacked assembly is sealed liquid-tightly in the inner space of the case. 
7. The backlight unit for outside mirror of vehicle according to claim 1, further comprising a cover plate for closing a side opening of the case, wherein the sealing material is made of a material containing epoxy.

3. The backlight unit for outside mirror of vehicle according to claim 1, the stacked assembly further comprising a diffusion plate stacked on the front surface of the light guide plate and uniformly diffusing light emitted from the front surface of the light guide plate. 
4. The backlight unit for outside mirror of vehicle according to claim 1, further comprising a reflective tape adhered to an edge of the light guide plate and reflecting light emitted from the edge of the light guide plate. 
5. The backlight unit for outside mirror of vehicle according to claim 1, the light source unit further comprising a PCB (Printed Circuit Board) and at least on light source mounted on the PCB, wherein the light source is configured to radiate light in a direction perpendicular to the plane of the PCB. 
6. The backlight unit for outside mirror of vehicle according to claim 1, the light source comprising a PCB and at least on light source mounted on the PCB, wherein the light source is configured to radiate light in a direction parallel to the plane of the PCB, and at least one hole for receiving the at least one light source is formed through the light guide plate, and the PCB is stacked on the rear surface of the reflection plate. 
8. A method of manufacturing a backlight unit for outside mirror of vehicle comprising: a) integrally forming a case which has a side opening and an internal space for accommodating a stacked assembly of respective components, and a window which is placed on the front surface of the case, by a double injection manner; b) mounting the stacked assembly comprising a light guide plate for diffusing light emitted from a light source over the entire area and a reflection plate for reflecting light emitted from the rear surface of the light guide plate into the inner space through a side opening of the case; and c) comprising at least one of a process for closing the side opening using the cover plate and a process for sealing the side opening by injecting a material containing epoxy into the side openings, wherein the stacked assembly is accommodated in the inner space of the case and then the side opening of the case is sealed by the step c), thereby the stacked assembly is sealed liquid-tightly in the inner space of the case. 

1. A backlight unit comprising: a case 20 provided with an inner space for accommodating a stacked assembly of respective components, and having a side opening 22 through which the stacked assembly 95 can be inserted; a light source unit 30 mounted into the inner space of the case 20 and capable of emitting light when power is supplied; a cover plate 80 for closing a side opening 22 of the case 20; and a sealing material 90 sealing the side opening 22 of the case 20, wherein the stacked assembly 95 comprises: a light guide plate 40 for diffusing, the light emitted from the light source unit 30 across the entire area thereof; and a reflection plate 50 stacked on the rear surface of the light guide plate 40 and reflecting, the light emitted from the rear surface of the light guide plate toward the front surface of the light guide plate, wherein the sealing material 90 is made of a material containing epoxy. 
5. The backlight unit according to claim 1, further comprising a window formed integrally with the case on a front surface of the case by a double injection manner. 
    




    3. The backlight unit according to claim 1, the stacked assembly 95 further comprising a diffusion plate 70 stacked on the front surface of the light guide plate and uniformly diffusing light emitted from the front surface of the light guide plate. 
 
 4. The backlight unit according to claim 1, further comprising a reflective tape adhered to an edge of the light guide plate 40 and reflecting light emitted from the edge of the light guide plate.  
 6. The backlight unit according to claim 1, the light source unit 30 further comprising a PCB (Printed Circuit Board) and at least on light source 32 mounted on the PCB, wherein the light source 32 is configured to radiate light in a direction perpendicular to the plane of the PCB. 
    7. The backlight unit according to claim 1, the light source 30 comprising a PCB and at least on light source 32 mounted on the PCB 31, wherein the light source 32 is configured to radiate light in a direction parallel to the plane of the PCB, and at least one hole 41 for receiving the at least one light source 32 is formed through the light guide plate 40, and the PCB 31 is stacked on the rear surface of the reflection plate 50. 
    8. A method of manufacturing a backlight unit comprising: a) integrally forming a case 20 which has a side opening 22 and an internal space for accommodating a stacked assembly 95 of respective components, and a window 21 which is placed on the front surface of the case, by a double injection manner; b) mounting the stacked assembly 95 comprising a light guide plate 40 for diffusing light emitted from the light source 30 over the entire area and a reflection plate 50 for reflecting light emitted from the rear surface of the light guide plate into the inner space through a side opening 22 of the case 20; and c) closing the side opening 22 of the case 20, wherein the step c) comprises at least one of a process for closing the side opening 22 using the cover plate 80 and a process for sealing the side opening 22 by injecting a material containing epoxy into the side opening 22. 




Regarding, the assembly sealed liquid tightly, one of ordinary skill in the art would recognize and appreciate a liquid tight sealed (interpreted as waterproof) backlight unit in order to protect the sources and other electrical components as known in the art. 
Alternatively, Yoo teaches a water tightly sealed backlight [0078].
It would have been obvious to one of ordinary skill in the art at the time of filing take the backlight unit water tightly sealed. One of ordinary skill in the art would have been motivated to make the backlight water tight in order to protect the sources and other electrical components as known in the art. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Lee 2014/0362325 in view of Lee 2015/0124483 and Yoo 2007/0091639.
In regard to claim 1, Lee ‘325 teaches a backlight unit with  5a case 400 provided with an inner space for accommodating a stacked assembly of respective components, and having a side opening (fig. 1) through which the stacked assembly can be inserted,; 
Lee ‘483 teaches an integrally formed case a case 211 and a window 212 which is placed on the front surface of the case, by a double injection manner.
It would have been obvious to one of ordinary skill in the art at the time of filing to provide an integrally molded window with the case of Lee ‘’325 such as taught by Lee ‘483 in order to provide protection for the backlight and/or a better supporting surface for the display. One of ordinary skill in the art would have been motivated to provide an integrally formed window and case in order to provide a well-protected and self-contained backlight unit.
Yoo teaches a backlight that is liquid tightly sealed (interpreted as waterproof)  [0078].
It would have been obvious to one of ordinary skill in the art at the time of filing to make Lee’s unit water tight. One of ordinary skill in the art would have been motivated 
In regard to claim 3, Lee’325 teaches the stacked assembly further comprising a diffusion plate 230 stacked on the front surface of the light guide plate 220 and uniformly diffusing light emitted from the front surface of the light guide plate. 
	In regard to claim 4, Yoo teaches a reflective tape 61 adhered to an edge of the light guide plate and reflecting light emitted from the edge of the light guide plate [0078].  

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Lee in view of Lee and Yoo (as applied to claim 1 above) and further in view of Jang 2016/0154163.
In regard to claim 2, Lee lacks the stacked assembly further comprising a prism plate  stacked on the front surface of the light guide plate and increasing a surface luminance of light emitted from the front surface of the light guide plate. 
Jang teaches a prism plate 540 stacked on the front surface of a light guide 550 which increases luminance [0012,0030].
It would have been obvious to one of ordinary skill in the art at the time of filing to use a prism plate in Lee such as taught by Jang in order to improve side brightness and viewing of the display from various angles. One of ordinary skill in the art would have been motivated to provide a prism plate in order to improve viewing of the display. 

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Lee in view of Lee and Yoo (as applied to claim 1 above) and further in view of Yoon 2016/0223739.
In regard to claim 5, Lee ‘325 teaches LEDs on a board 212  wherein the light source 32 is configured to radiate light in a direction perpendicular to the plane of the board but does not specifically mention that the board is a PCB (Printed Circuit Board).
Yoon teaches LEDs mounted on a PCB 333 (fig. 7) [0064].
	Mounting LEDs on PCBs is conventional in the art. It would have been obvious to one of ordinary skill in the art at the time of filing to mount LEDs on a PCB in order to  provide necessary wiring for powering and controlling the operation of the LEDs as well known in the art. One of ordinary skill in the art would have been motivated to mount the LEDs of Lee on a PCB such as taught by Yoon in order to include circuitry and wiring required for operating the sources.  

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Lee in view of Lee and Yoo (as in claim 1 above) and further in view of in view of Terajima 2011/0149594.
In regard to claim 6, Lee ‘325 teaches the invention described above, but lacks the light source comprising a PCB wherein the light source is configured to radiate light in a direction parallel to the plane of the PCB, and at least one hole for receiving the at least one light source formed through the light guide plate, and the PCB is stacked on the rear surface of the reflection plate.
Terajima teaches a light source 3, 2003 mounted on a circuit board 4,43 and configured to radiate light in a direction parallel to the plane of the board [0274], and at 
 It would have been obvious to one of ordinary skill in the art at the time of filing to mount LEDs in holes of Lee’s light guide such as taught by Terajima in order to improve light utilization efficiency. One of ordinary skill in the art would have been motivated to mount the LEDs of Lee in holes of a light guide in order to improve light output. The examiner also takes official notice that mounting LEDs on PCBs is conventionally employed in the art and furthermore, one of ordinary skill would recognize a substrate with wiring pattern as equivalent to a printed circuit board. 

Allowable Subject Matter
Claim 7 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The prior art fails to show or fairly suggest the invention of claim 1 further 
The 


comprising a cover plate for closing a side opening of the case, wherein the sealing material is made of a material containing epoxy.  
Claim 8 is allowed.
The prior art fails to show or fairly suggest 

The prior art 
a backlight unit for outside mirror of vehicle comprising a) integrally forming a case which has a side opening and an internal space for accommodating a stacked assembly of respective components, and a window which is placed on 25the front surface of the case, by a double injection 19manner; b) and c) comprising at least one of a process for closing the side opening using the cover plate and a process for 10sealing the side opening by injecting a material containing epoxy into the side openings, wherein the stacked assembly is accommodated in the inner space of the case and then the side opening of the case is sealed by the step c), thereby the stacked assembly 15is sealed liquid-tightly in the inner space of the case.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JULIE A BANNAN whose telephone number is (571)272-7131.  The examiner can normally be reached on usually M-F between 8-5 with flexing.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rajarshi Chakraborty can be reached on 571-272-7242.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/JULIE A BANNAN/Primary Examiner, Art Unit 2875